296 F.2d 548
Elijah SUMMERS, Appellant,v.SKIBS A/S MYKEN.
No. 13458.
No. 13609.
United States Court of Appeals Third Circuit.
Argued October 31, 1961.
Decided November 17, 1961.

Marvin I. Barish, Philadelphia, Pa. (Abraham E. Freedman, Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellant.
Harrison G. Kildare, Philadelphia, Pa. (Rawle & Henderson, Philadelphia, Pa., Thomas F. Mount, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, STALEY and FORMAN, Circuit Judges.
PER CURIAM.


1
Despite the able and thorough argument on behalf of appellant we are convinced that the prospective interpretation of the Pennsylvania Non-Resident Vessel Owner Act, 12 P.S. § 336, by the district court is sound.


2
The judgment of the district court will be affirmed.